Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
2.		Applicant’s after final amendments dated 4/12/2022 are considered and entered into record. Claim 17 is amended. Claims 4, 10, 17, 22, 24-25, 28, 31-34 and 36-38 are currently pending in the instant application. 
3.		 Claims 24-25, 28, 31-34 and 36-38 had been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1 March 2021.
4.    		Claims 4, 10, 17 and 22, drawn to an antibody or antigen-binding fragment thereof, and a pharmaceutical composition comprising the same, are directed to the elected invention.

Rejection withdrawn
5.		Upon consideration of appropriate amendment of claim 17, to clarify the specific VH and VL combinations, the rejection under 35 USC 112(b) second paragraph, is withdrawn. 
6.		Upon consideration of appropriate amendment of claim 17, to recite the specific VH and VL combinations, the rejection under 35 USC 112(a) written description, is withdrawn. 

Rejoinder of non-elected method claims
7.		Claims 4, 10, 17 and 22 are directed to an allowable product (antibody). Pursuant to the procedures set forth in MPEP § 821.04(B), Group III, directed to the process of using an allowable product, previously withdrawn from consideration as drawn to a non-elected invention, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
8.		As indicated in the restriction requirement set forth in the Office action mailed on 28 December 2020, process claims that incorporate all the limitations of product claims will be entered and examined after allowance of the product claims. The process claims drawn to a non-elected invention and depending from claim 4, will be rejoined and examined in the instant application. In view of the withdrawal of the restriction requirement with respect to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

9.		An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
10.		Authorization for this examiner's amendment was given following a telephone interview with Heather R. Kissling, on 13 May 2022.

The application has been amended as follows: 
11.	Please update the claims to read as follows (portions that are struck through or 
are within parenthesis indicate deletions, while portions that are underlined indicate insertions, 
as per the current amendment):
	Please cancel claims 28, 31-34 and 36.


Examiner’s Comments
12.		The prior art does not teach or suggest Scg3 antibodies having: the 6 CDRs as recited in instant claim 4; and the VH and VL sequences as recited in claims 10 or 17. The antibodies are novel and free of the art. The only prior art reference of the claimed peptide has been disclosed in related application/s from which the instant application derives priority. 
13.		Claims 24-25 and 37-38 are directed to a method of treating neovascular age-related macular degeneration (nAMD), diabetic retinopathy (DR) or retinopathy of prematurity (ROP) in a subject. The instant specification teaches that nAMD and choroidal neovascularization (CNV) results in vision loss, and angiogenic factors (like Scg3) play a major role in their pathogenesis, wherein Scg3 is associated with the disease, and does not induce angiogenesis of normal vessels (para 0005-0006, 00116, 00148). The specification teaches Scg3 or secretogranin III “as a target of anti-angiogenesis therapy” and the use of anti-Scg3 therapy or anti-Scg3 mAbs for treating DR and nAMD (para 0031). The specification identifies seven monoclonal antibodies or their antigen binding fragments that specifically bind to Scg3 (anti-Scg3 monoclonal antibodies) (para 0041, 0042; Table 1). Example 1 teaches that intravitreal injection of anti-Scg3 neutralizing antibodies (clone 49, clone 78) alleviate retinal vascular leakage in diabetic mice (para 0087, 00118, 00119; Figs.3A, 3C, 3D), wherein Scg3 expression is significantly upregulated in the vitreous fluid of diabetic mice (para 00115), thereby demonstrating Scg3 as a “target for anti-angiogenic therapy of DR” (para 00119). The example also shows that intravitreal injection of Scg3 antibodies reduced pathological neovascularization in an animal model of retinopathy of prematurity (para 00122; Figs. 4A-4D). Example 2 of the specification teaches that intravitreal injection of anti-Scg3 antibodies inhibited CNV by significantly reducing the volume, lesion size and vessel density of CNV in mice (para 00143; Figs. 5A-5E). The specification is therefore, enabled for the claimed method. 
14.		The claims are directed to patent eligible subject matter under 35 USC 101. All claims meet 35 U.S.C. 112- second paragraph requirements as these point out and distinctly claim the invention. 


Conclusion
15.		Claims 4, 10, 17, 22, 24-25 and 37-38 are allowable.

Advisory information
16.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571) 272-9037.  The examiner can 2normally be reached on Monday through Friday, 9:00 a.m. to 5:00 p.m.
17.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
18.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
		
/A. D./
Examiner, Art Unit 1649
14 May 2022



/DANIEL E KOLKER/
Supervisory Patent Examiner, Art Unit 1644